AO 245B (CASDRev. 08113) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT                                              1JCT 0 9 2018 .
                                           SOUTHERN DISTRICT OF CALIFO NIAa......--_ _ _---J
                                                                                                 CLERK. U.S. DISTRICT COURT
             UNITED STATES OF AMERICA                                 JUDGMENT I              °t:'!~m~T~JlSEIFORNIA
                                                                      (For Revocation of Pfflibm:ton"UT"'8tI1~m-e~!:eIe~¥P:!:!U~TYLJ
                                                                      (For Offenses Committed On or After November 1, 1987)
                               V.
            JESUS MARTINEZ-MARTINEZ (1)
                                                                         Case Number:        17CR2693-GPC

                                                                      KASHA CASTILLO, FED. DEFENDERS, INC.
                                                                      Defendant's Attorney
REGISTRATION NO.               63537298


THE DEFENDANT: 

~    admitted guilt to violation of allegation(s) No.       1


o    was found guilty in violation ofallegation(s) No.                                                  after denial of guilty. 

                                                          --------------------------
Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s}: 


Allegation Number                 Nature of Violation 

        1                         Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      October 3.2018
                                                                      Date of Imposition of Sentence


                                                                            ~JbcQ
                                                                      HON. Gonzal0 P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                       17CR2693-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                  JESUS MARTINEZ-MARTINEZ (1) 	                                          Judgment - Page 2 of 4
CASE NUMBER:                17CR2693-GPC 


                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 ONE-HUNDRED (100) DAYS




         Sentence imposed pursuant to Title 8 USC Section 1326(b). 

         The court makes the following recommendations to the Bureau of Prisons: 





         The defendant is remanded to the custody of the United States Marshal.

         The defendant shall surrender to the United States Marshal for this district: 

               at
                    ------------------ A.M.                     on 

                                                                       -----------------------------------
         o	    as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
         Prisons:
               on or before
         o	    as notified by the United States Marshal. 

               as notified by the Probation or Pretrial Services Office. 


                                                         RETURN
I have executed this judgment as follows:

         Defendant delivered on   ___________________ to __________________________


 at 	   ----~~~~-----------
                                             , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By 	                   DEPUTY UNITED STATES MARSHAL




                                                                                                       17CR2693-GPC
   AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

   DEFENDANT:                       JESUS MARTINEZ-MARTINEZ (1)                                                                   Judgment - Page 3 of 4
   CASE NUMBER:                     17CR2693-GPC

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THIRTY (30) MONTHS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o	        substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     I)     the defendant shall not leave the judicial district without thc pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted pennission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     \2)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confinn the defendant's compliance
            with such notification requirement.



                                               SPECIAL CONDITIONS OF SUPERVISION
                                                                                                                                       17CR2693-GPC
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JESUS MARTINEZ-MARTINEZ (1) 	                                                         Judgment - Page 4 of 4
CASE NUMBER:               17CR2693-GPC


     I. 	 Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a
          reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
          condition of release; failure to submit to a search may be grounds for revocation; the defendant shall warn any other residents
          that the premises may be subject to searches pursuant to this condition.

     2. 	 Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. 	 Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120 days (non­
          punitive).

     4. 	 Not transport, harbor, or assist undocumented aliens.

     5. 	 Not associate with undocumented aliens or alien smugglers.

     6. 	 Abstain from all alcohol.

     7. 	 Defendant to report (in person) to U.S. Probation Office within 72 hours of release from custody.




II




                                                                                                                      17CR2693-GPC 

